COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Celia Johnson v. Carla Casillas

Appellate case number:    01-16-00078-CV

Trial court case number: 1071118

Trial court:              County Civil Court at Law No. 3 of Harris County

         On July 14, 2016, this Court issued an opinion dismissing this appeal for failure to pay
the filing fee and failing to make arrangements to pay for the clerk’s record. Celia Johnson filed
a motion for rehearing. After our opinion issued, the Harris County Clerk’s Office filed a clerk’s
record containing an affidavit of indigence filed on February 18, 2016. No contest to this
affidavit was filed. Accordingly, the allegations in Johnson’s February 18, 2016 affidavit of
indigence are deemed true and Johnson may proceed without payment of appellate costs. See
TEX. R. APP. P. 20.1(f). We requested a response to Johnson’s motion for rehearing, but none
has been filed.
        We grant Johnson’s motion for rehearing, order our opinion and judgment of July 14,
2016 withdrawn, and reinstate the appeal on the active docket. The court reporter shall file the
reporter’s record at no cost to Johnson on or before November 22, 2016. Johnson’s brief will
be due within 30 days of the filing of the reporter’s record.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: November 1, 2016